 

Case 7:20-mj-00519 Document 1 Filed on 02/26/20 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT
for the EER 26 2020

Southern District of Texas

£2 .

‘Southern District of ie
FILED Toes.

'

David J. Bradley, Clerk

Case No. kA - Z20- OS5LT ” M

United States of America
Vv.
Rafael ESCOBEDO-Perez
YOB: 1978 Citizenship: Mexico
Gloria ESCOBEDO-Cardenas —
YOB: 1983 Citizenship: Mexico -

Defendant(s) . + , <

Nee eee ee ee ee” Ne”

 

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of ____ December 30, 2019 | __ inthe county of Hidalgo _ in the
Southern District of Texas , the defendant(s) violated:
Code Section - Offense Description’ .
18 USC Section 371 Did conspire either to commit any offense against the United States, or to

defraud the United States, or any agency thereof in any manner or for any
purpose, and one or more of such persons do any act to effect the object of
the conspiracy, to wit; failure to file information through the Shippers Export
Declaration (or any successor document) or the Automated Export System
(AES), for merchandise exported to Mexico in violation of Title. 13, United
States Code, Sections 305 (a)(1)and-in violation of Title 18, United States
Code, Section 377.

This criminal complaint i is based on these facts:
See A davit

@ Continued on the attached sheet.

rorechon d f6/20 by Co LOGE

 

 

“ei NA) . . Complainant’ 'S signature
S—___ , Ryan McTaggart Special Agent HSI

Printed name and title

  

Sworn to before me and signed in my presence.

ote Zo hyvey- 2, 2020 - | foe § Chen 7

fe Oo Z Cie Judge 's signature

City and state: McAllen, Texas ‘Peter Ormsby, United States Magistrate Judge

Printed name and title

,
 

Case 7:20-mj-00519 Document 1 Filed on 02/26/20 in TXSD Page 2 of 3

Attachment “A”

On December 30, 2019, Customs and Border Protection Officers (CBPOs) at the Donna, Texas,
Port of Entry. (POE), encountered Santiago GARCIA (hereafter referred to as Garcia), the driver
and sole occupant of a vehicle bearing Texas license plates, as Garcia was traveling from Mexico
to the United States. Garcia was referred to secondary inspection and in secondary inspection -
Garcia gave CBPOs a negative declaration for currency in excess of 10,000.00 USD. A .
subsequent search of Garcia’s vehicle resulted in the discovery of $35,803.00. On that day,

Garcia, under rights advisement and waiver, stated GARCIA was delivering the currency to

multiple individuals in Mission, Texas, and identified two (2) of the intended recipients of the
currency as Rafael ESCOBEDO-Perez (hereafter referred to as Perez) and Gloria ES;COBEDO-
Cardenas (hereafter referred to as Cardenas).

The currency was seized, and Garcia was released.

On February 24, 2020, Garcia was interviewed as part of the petition process. During the
interview, Garcia stated the currency which had been seized from Garcia was the proceeds from
the sale of merchandise, which had been exported into Mexico by Garcia and resold. _

Garcia stated some of the items which had been exported to Mexico by Garcia had been
provided to Garcia by Perez and Cardenas and the arrangements for the sale of the exported
items in Mexico had been made by Perez and Cardenas. Garcia provided SAs with multiple
receipts, associated with merchandise which had been purchased in the United States and
exported to Mexico for resale by Garcia, including two (2) receipts for merchandise purchased

- by Perez.

On February 25, 2020, Henry Eloy Escobedo (hereafter referred to as Escobedo) was

encountered at the Hidalgo, Texas, POE and during a secondary inspection, CBPOs located
$7859.00 USD concealed in Escobedo’s shoes. On that day, Escobedo, under rights advisement
and waiver, stated the currency was proceeds from the sale of multiple vehicles which
ESCOBEDO had exported to Mexico and sold without filing an Electronic Export. Information
(EED with CBP. The currency was seized, and Escobedo was released.

Surveillance of Escobedo was maintained, and Escobedo was observed walking from the POE
to a vehicle, bearing Texas license plates, registered to Garcia, and traveling north away from

- the POE. A short time after leaving the POE, ESCOBEDO pulled into the parking lot of a

business and SAs observed another vehicle, which appeared to have been traveling in tandem
with ESCOBEDO’s vehicle, also pull into the parking lot.

Surveillance of the second vehicle was maintained as the vehicle traveled towards Mission,

Texas, where a Mission Police Department marked unit observed a motor vehicle violation and

initiated a traffic stop.

During the traffic stop, the driver of the vehicle was identified as ESCOBEDO-Perez and the: -
passenger was identified as ESCOBEDO-Cardenas. SAs made contact ‘with ESCOBEDO-
Perez and ESCOBEDO-Cardenas and determine they were both citizens of Mexico present in

_ the United States without any valid immigration documents which would allow them to enter or

remain in the United States legally.
 

Case 7:20-mj-00519 Document 1 Filed on 02/26/20 in TXSD Page 3 of 3 ©

Attachment “A”

On February 25, 2020, under rights advisement and-waiver, ES;COBEDO-Perez stated a portion
of the currency, which was seized from GARCIA on December 30, 2019, belonged to
ESCOBEDO-Perez and was the proceeds from the sale of merchandise which had been exported
to Mexico by GARCIA. ESCOBEDO-Perez stated ESCOBEDO-Perez was aware of the
requirement to file an EEI, for merchandise exported to Mexico, because ESCOBEDO-Perez

- had previously spoken with an attorney regarding the legal requirements associated with the
exportation of merchandise ftom the United States into Mexico. ESCOBEDO-Perez stated
ESCOBEDO-Perez and ESCOBEDO-Cardenas purchased merchandise in-the United States,
with the specific intent to export that merchandise into Mexico, and then delivered the
merchandise to GARCIA. GARCIA would then transport the merchandise into Mexico and
return with the proceeds.

On February 25, 2020, ESCOBEDO-Cardenas, under rights advisement and waiver, stated a
portion of the currency, which was seized from GARCIA on December 30, 2019, belonged to
ESCOBEDO-Cardenas and was the proceeds from the sale of merchandise which had been
exported to: Mexico by GARCIA. ESCOBEDO-Cardenas stated ESCOBEDO-Perez and
ESCOBEDO-Cardenas purchased merchandise in the United States, with the specific intent to
export that merchandise into Mexico, and then delivered the merchandise to GARCIA.
GARCIA would then transport the merchandise into Mexico and return with the proceeds.

ESCOBEDO-Cardenas stated ES;COBEDO-Cardenas was aware of the requirement to file an
EEI, for merchandise exported to Mexico, because people at the various warehouse in the United
‘States had spoken with ESCOBEDO- Cardenas about the need to file paperwork associated with
_ the operation of ESCOBEDO- Cardenas business exporting merchandise from the United States
into Mexico for resale. -

 
